Citation Nr: 1142184	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  05-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a Bennett's fracture of the right (dominant) thumb.

2.  Entitlement to service connection for residuals of a dislocated left (non-dominant) ring finger.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to June 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection and an initial noncompensable disability rating for a Bennett's fracture of the right (dominant) thumb, and denied service connection for a dislocated left ring finger, and low back, cervical spine, and left foot disorders.  The Veteran perfected an appeal as to the disability rating assigned for his service-connected right thumb and the denial of his service connection claims.

In March 2009, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In a May 24, 2011 VA Form 9 signed by the Veteran, and received by the Board in June 2011, the appellant indicated that he wanted to present testimony before a Veterans Law Judge at an in-person hearing to be conducted at the RO.  Hence, the RO must schedule the Veteran for a personal hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2010).  The appellant's May 2011 VA Form 9 also requested that the RO obtain records regarding his treatment for PTSD at the VA Crossroads Annex in Orlando, Florida.  See e.g., Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment for PTSD at the VA Crossroads Annex in Orlando, Florida.  If any records are unavailable, the Veteran should be so notified in writing of that fact and all efforts to obtain them.

2. The RO should schedule the Veteran for a hearing at the St. Petersburg, Florida, RO, before a visiting Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


